Citation Nr: 0610956	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  99-01 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for lung disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased evaluation for psoriatic 
arthritis, evaluated as 10 percent disabling prior to 
September 1, 2004, and 60 percent disabling from September 1, 
2004.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from January 1959 to March 
1977.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of September 1998 and December 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.

The veteran testified before the Board in support of these 
claims at a hearing held at the RO in Seattle, Washington, in 
March 2000.  In August 2004, the Board remanded these claims 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C. 

The Board addresses the claims of entitlement to service 
connection for lung disease, entitlement to service 
connection for hypertension, and entitlement to an evaluation 
in excess of 60 percent for psoriatic arthritis, from 
September 1, 2004, in the REMAND portion of the decision and 
REMANDS these claims to the RO via AMC.   




FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim for an increased evaluation, prior 
to September 1, 2004.

2.  Prior to September 1, 2004, psoriatic arthritis caused 
pain, swelling and limitation of motion of the joints of the 
veteran's hands, fingers, feet and toes, which resulted in 
severe impairment of health.

3.  Prior to September 1, 2004, the veteran's psoriatic 
arthritis was not totally incapacitating.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for psoriatic 
arthritis, prior to September 1, 2004, have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5002, 5009 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence the claimant is to submit and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has provided the veteran adequate notice and 
assistance with regard to his claim for an increased 
evaluation, prior to September 1, 2004, such that the Board's 
decision to proceed in adjudicating that claim does not 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, AMC provided the veteran VCAA notice on his 
claim for an increased evaluation by letter dated in August 
2004, after initially deciding this claim in a rating 
decision dated in September 1998.  However, VCAA notice was 
not mandated at the time of the RO decision; therefore, the 
RO did not err by providing the veteran remedial notice.  
Rather, the timing of such notice reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the August 2004 notice letter, the RO acknowledged the 
veteran's claim, informed him of VA's duty to assist, and 
explained that it was developing his claim pursuant to that 
duty.  The RO identified the evidence it had received in 
support of the veteran's claim and the evidence VA was 
responsible for securing.  The RO indicated that it would 
make reasonable efforts to help the veteran get the evidence 
necessary to support his claim provided he identified the 
sources thereof, but that ultimately, it was his 
responsibility to ensure the RO's receipt of all such 
evidence.  The RO advised the veteran to sign the enclosed 
forms authorizing the release of his treatment records if he 
wished VA to obtain them on his behalf.  The RO also advised 
the veteran to submit directly to VA any other evidence 
relevant to his claim.

Moreover, in rating decisions dated in September 1998, August 
2005 and November 2005, a statement of the case issued in 
October 1998, a remand issued in August 2004, and a 
supplemental statement of the case issued in August 2005, VA, 
via the RO, Board and AMC, provided the veteran much of the 
same information furnished in the August 2004 notice letter.  
As well, VA notified the veteran of the evidence needed to 
substantiate his claim and identified the best type of 
evidence to do so.  As well, VA informed the veteran of the 
reasons for which it denied his claim and identified the 
evidence upon which it based its denial.  VA also provided 
the veteran the provisions pertinent to his claim, including 
those explaining VA's duties to notify and assist. 

B.  Duty to Assist

VA, via the RO, Board and AMC, made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claim for an increased evaluation.  38 U.S.C.A.§ 
5103A(a), (b), (c) (West 2002).  First, VA secured and 
associated with the claims file all of the evidence the 
veteran identified as being pertinent to his claim, including 
service medical records and post-service VA treatment 
records.  Second, VA conducted medical inquiry in an effort 
to substantiate the veteran's claim by affording him VA 
examinations, during which examiners addressed the severity 
of the veteran's psoriatic arthritis.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant);  Any error, whether 
procedural or substantive, may be prejudicial when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect to the extent that it affects the essential 
fairness of the adjudication).   

II.  Analysis of Claim

The veteran seeks an increased evaluation for psoriatic 
arthritis.  According to written statements submitted during 
the course of this appeal and a transcript of his hearing 
testimony, presented in March 2000, his psoriatic arthritis 
entitles him to separate 10 percent evaluations for each 
wrist, each ankle and each foot.  Such disorder allegedly 
affects all such joints by causing swelling, limitation of 
motion and pain and hinders the veteran's ability to grip 
objects, stand for in excess of a few minutes and walk 
without pain.

The RO has evaluated the veteran's psoriatic arthritis as 10 
percent disabling prior to September 1, 2004, and 60 percent 
disabling from September 1, 2004, under Diagnostic Codes 5002 
and 5009.  Diagnostic Code (DC) 5009 provides that the 
veteran's psoriatic arthritis is to be rated as rheumatoid 
arthritis under DC 5002.  38 C.F.R. § 4.71a, DC 5009 (2005).  
DC 5002 provides that rheumatoid arthritis is to be rated 
either as an active process or based on chronic residuals 
thereof.  

If rated as an active process, a 20 percent evaluation is 
assignable when there are one or two exacerbations yearly in 
a well-established diagnosis.  A 40 percent evaluation is 
assignable when symptom combinations are productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times yearly.  A 60 percent 
evaluation is assignable for less than criteria for 100 
percent but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring four or more times yearly or a less number over 
prolonged periods.  A 100 percent evaluation is assignable 
when there are constitutional symptoms associated with active 
joint involvement, totally incapacitating.  38 C.F.R. 
§ 4.71a, DC 5002 (2005). 

If rated based on chronic residuals such as limitation of 
motion or ankylosis, favorable or unfavorable, the rating 
should be under the appropriate DC for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
DC, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by such 
limitation of motion, to be combined, not added under DC 
5002.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5002.  The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation is to be assigned.  38 C.F.R. 
§ 4.71a, DC 5002, Note (2005).  

According to these criteria and based on the reasoning 
discussed below, the evidence establishes that the veteran's 
psoriatic arthritis disability picture more nearly 
approximates the criteria for a 60 percent evaluation prior 
to September 1, 2004.   

Prior to September 1, 2004, including during service, medical 
professionals noted that psoriatic arthritis was affecting 
the veteran's hands, fingers, feet and toes, causing pain, 
swelling and limitation of motion of the joints, and 
precluding the veteran's ability to stand or walk for 
excessive periods of time.  During this time period, symptoms 
of the veteran's psoriatic arthritis did not include weight 
loss and anemia, but were productive of severe impairment of 
health.  During a VA examination conducted in December 1972, 
an examiner characterized the veteran's psoriatic arthritis 
as moderately severe.  Thereafter, however, the veteran's 
psoriatic arthritis gradually worsened and, during a VA 
outpatient treatment visit in March 1998, a physician 
characterized such disability as severe.  Given the 
foregoing, under DC 5002, a 60 percent evaluation is 
assignable for psoriatic arthritis as an active process, 
prior to September 1, 2004.  

An evaluation in excess of 60 percent is not assignable for 
psoriatic arthritis as an active process under DC 5002 
because, during the time period in question, no medical 
professional indicated that the veteran's psoriatic arthritis 
was totally incapacitating.  

Such an evaluation is also not assignable based on chronic 
residuals.  As previously indicated, such residuals, 
including limitation of motion, painful motion, swelling and 
ankylosis, are to be rated under the appropriate DC for the 
specific joint involved.  Where, however, such limitation of 
motion is noncompensable, a 10 percent evaluation is 
assignable for each major joint or group of minor joints 
affected.  In the veteran's case, the limitation of motion of 
his hands and fingers shown during the time period at issue 
was not sufficiently severe to warrant a compensable rating 
under any applicable DC.  See 38 C.F.R. § 4.71a, DCs 5216, 
5220, 5228-5230 (2005); 38 C.F.R. § 4.71a, DCs 5216, 5220 
(2001).  Accordingly, if the Board were to rate the veteran's 
psoriatic arthritis based on chronic residuals, the 
assignment of separate 10 percent evaluations for each hand 
would be appropriate.  If the Board were then to assign 
separate 30 percent evaluations, the maximum allowed under DC 
5284, to each of the veteran's feet and combined such 
evaluations with those assigned the veteran's hands, the 
assignment of a 60 percent evaluation under 38 C.F.R. § 4.25 
(2005) would be appropriate.  

Based on the foregoing, the Board concludes that the criteria 
for a 60 percent evaluation for psoriatic arthritis, prior to 
September 1, 2004, have been met.  In reaching this decision, 
the Board considered the complete history of the disability 
at issue as well as the current clinical manifestations and 
the effect this disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  Inasmuch as 
the evidence supports the veteran's claim for an increased 
evaluation for the time period at issue, such claim must be 
granted. 



ORDER

A 60 percent evaluation for psoriatic arthritis, prior to 
September 1, 2004, is granted subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits. 


REMAND

The veteran claims entitlement to service connection for a 
lung disorder and hypertension on the basis that these 
disorders initially manifested in service.  The veteran also 
claims entitlement to an increased evaluation for psoriatic 
arthritis, including from September 1, 2004.  Additional 
action is necessary before the Board can decide these claims.

As previously indicated, the VCAA, codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and its 
implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005), are applicable to the 
veteran's appeal.  The VCAA provides that VA must notify a 
claimant and his or her representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim and must assist a claimant in obtaining and fully 
developing all of the evidence relevant to his claim.  With 
regard to the claims now being remanded, VA has not yet 
satisfied these duties.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  In this case, as alleged by 
the veteran's representative in an Appellant's Post-Remand 
Brief dated in February 2006, such an examination is 
necessary in support of the veteran's claim for service 
connection for a lung disorder.  In August 2004, the Board 
remanded this claim to AMC for such an examination.  
Thereafter, in September 2004 and October 2005, the veteran 
underwent such examinations.  However, the VA examiners who 
conducted the examinations did not offer opinions regarding 
whether the veteran's lung disorder is related to service.  
The Board specifically requested such an opinion in its prior 
remand.  Another remand is thus necessary so that AMC can 
take the previously requested action.  Stegall v. West, 11 
Vet. App. 268, 271 (1998) (holding that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with remand orders).

The veteran's representative also alleges that, under 
Stegall, another examination is necessary in support of the 
veteran's claim for service connection for hypertension.  The 
Board disagrees.  VA endeavored to obtain a competent medical 
nexus opinion in support of the veteran's claim for service 
connection for hypertension by affording the veteran two VA 
examinations.  However, during the second examination, 
conducted in October 2005, a VA examiner specifically 
indicated that he would be speculating if he were to provide 
such an opinion.  In light of this fact, and pursuant to VA's 
duty to notify, on remand, AMC should inform the veteran that 
a competent medical nexus opinion is needed to support his 
claim for service connection for hypertension and that it is 
his responsibility to ensure VA's receipt of such an opinion.   

In support of his claim for an increased evaluation, the 
veteran and his representative allege that the veteran's 
psoriatic arthritis should be rated based on chronic 
residuals and that separate evaluations should be assigned 
for each joint affected by such disorder.  Since September 1, 
2004, medical professionals have noted that psoriatic 
arthritis has begun to affect more of the veteran's joints, 
including his wrists, ankles, knees and shoulders.  They have 
also noted that this disorder continues to cause the veteran 
pain, swelling and limitation of motion of other joints, 
including his feet, toes, hands and fingers.  During a VA 
examination conducted in September 2004, an examiner 
indicated that, secondary to the psoriatic arthritis, the 
veteran was very limited in terms of his ability to function.  
However, no medical professional has rendered an opinion 
regarding the extent to which such disorder individually 
affects each major joint or group of minor joints.  Such an 
opinion is necessary for the Board to determine whether it is 
more advantageous to rate the veteran's psoriatic arthritis 
based on chronic residuals.   

This case is REMANDED for the following action:

1.  AMC should notify the veteran and his 
representative that VA's attempt at 
assisting the veteran in obtaining a 
competent medical opinion in support of 
his claim for service connection for 
hypertension was unsuccessful and that it 
is now the veteran's responsibility to 
ensure VA's receipt of such an opinion.

2.  AMC should arrange for the veteran to 
be afforded a VA examination for the 
purpose of determining whether his lung 
disorder is related to service.  AMC 
should forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:



a) diagnose any lung disorder 
shown to exist; 

b) offer an opinion as to 
whether the disorder is related 
to the veteran's period of 
active service; and 

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.  

3.  AMC should arrange for the veteran to 
be afforded a VA examination for the 
purpose of determining the severity of 
his psoriatic arthritis.  AMC should 
forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) identify each major joint 
and group of minor joints 
affected by the veteran's 
psoriatic arthritis; 

b) with regard to each major 
joint or group of minor joints 
affected, describe all chronic 
residuals of the veteran's 
psoriatic arthritis;  

c) characterize such residuals, 
including limitation of motion, 
painful motion, swelling, 
and/or muscle spasm, as slight, 
moderate, moderately severe, 
marked or severe; 

d) indicate whether the veteran 
has favorable or unfavorable 
ankylosis of any major joint or 
group of minor joints affected; 
and 

e) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.  

4.  Thereafter, AMC should readjudicate 
the claims being remanded based on all of 
the evidence of record.  With regard to 
the claim for an increased evaluation, 
from September 1, 2004, AMC should 
consider whether it is more advantageous 
to rate the veteran's psoriatic arthritis 
based on chronic residuals.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, AMC should 
provide the veteran and his representative 
a supplemental statement of the case and 
an opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


